Hill, J.
1. There was no abuse of discretion in overruling the ground of the motion for a new trial which was based on newly discovered evidence.
2. “ Causes of challenge to a juror propter defectum must be discovered and urged before verdict.” Henderson v. Fox, 83 Ga. 233 (7), 245 (9 S. E. 839); Brown v. State, 105 Ga. 640 (31 S. E. 557). Accordingly it is too late, after verdict, to except to the service of a juror on the ground that he was under twenty-one years of age at the time of the verdict.
3. The verdict is supported by the evidence.
4. The other grounds of the motion for a new trial are without merit.

Judgment affirmed.


All the Justices concur.

Indictment for murder. Before Judge Worley. Franklin superior court. April 29, 1916.
J. S. Haley and W. L. Hodges, for plaintiff in error.
Clifford Walker, attorney-general, Thomas J. Brown, solicitor-general, and Mark Bolding, contra.